DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-39 are allowed.
The Terminal Disclaimer filed on 12/03/2021 has been approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, provision an organizational sub-domain; select a protocol; verify a request from an organization; provision a first user address to the first user, the first user address is part of the organizational sub-domain; encrypt a message from the first user address; send the message from the first user address to a second user address according to the protocol, in light of other features described in independent claims 20, 28, and 35.
Bell (US 2014/0250162 A1) discloses a complete registration process must be completed before an organization/user can use the Relay software and also participate on a HIE network; creates an entry into the Surescripts provider directory for the customer and auto assigns a device secure address at the organization level; different HIEs require different forms and types of consent, and such requirements may be pushed to device through a set of business rules, system rules, and/or protocol; customer clicks on secure link to initiate registration process; identify and validate the customer is able to be a participant on the network; when the customer is validated, the customer receives another email requesting they complete the registration and configuration process; the customer can create additional secure addresses and assigns the address back to user accounts; once the customer has completed registration process, allow the user to select an appropriate recipient for new message.  Bell does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
12/17/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447